UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRIS TAMARA PARSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00357-TLW-1)


Submitted:   November 1, 2012             Decided: November 8, 2012


Before KING, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terris Tamara Parson, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terris      Tamara    Parson       appeals    the    district     court’s

order denying relief on his motion for reduction of sentence, 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.             See United States v. Parson, No.

4:07-cr-00357-TLW-1      (D.S.C.     filed      May     16,    2012,   and   entered

May 17, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and     argument      would   not     aid   the   decisional

process.



                                                                             AFFIRMED




                                          2